DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
1.     This office action is in response to applicant’s Arguments/Remarks filed on 09/13/2022. Claims 1-10 and newly added claims 21-30 are pending; claims 11-20 are cancelled. 

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 1-9 and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poon (U.S. Patent Pub. # US 2018/0191392 A1) in view of Moon (U.S. Patent Pub. # US 2015/0331456 A1).
Regarding claim 1, Poon discloses an apparatus (figures 1A-2B, a protective case 100), comprising:
a digital device protective case (figures 1A-2B, a protective case 100; paragraphs 0029-0031); a front bumper of the protective case (figures 1A and 2A-2B, a left, right, top  and bottom sides of a front shell 400; paragraphs 0031-0032 and 0036);
a back bumper of the protective case made of flexible plastic (figures 1B and 2A-2B, a back shell pad 800; paragraphs 0031 and 0044);
a rigid outer shell coupled to the back bumper (figures 2A-2B, a bottom shell 700; paragraph 0044); a tempered glass front face configured for coupling to the front bumper (figures 2A-2B, a transparent touchscreen panel 500; paragraph 0038); and
a tempered glass back face configured for coupling to the back bumper (paragraph 0031). Although Poon does not explicitly disclose the front bumper and the back bumper of the protective case made of flexible plastic and the rigid outer shell having a hybrid combination of materials, Poon discloses the front bumper and the back bumper of the protective case made of flexible plastic and the rigid outer shell can be formed of any suitable material (paragraphs 0036, 0040 and 0044). Since Poon teaches the front bumper (i.e., the front shell 400), the back bumper (i.e., the back shell pad 800) and the rigid outer shell (i.e., the bottom shell 700) can be formed of any suitable material, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make the front bumper (i.e., the front shell 400), the back bumper (i.e., the back shell pad 800) of the protective case made of flexible plastic and the rigid outer shell (i.e., the bottom shell 700) to have a hybrid combination of materials by the choice of material design preference.
Poon does not disclose a plurality of bumper cushion corners made of a clear flexible rubber configured to protrude at the corners for cushioning protection.
Moon discloses a plurality of bumper cushion corners made of a clear flexible rubber configured to protrude at the corners for cushioning protection (figures 3-5, a bumper cushion 24; paragraphs 0027-0030).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of bumper cushion in mobile device cover of Moon into the mobile device cover of Poon  in order to  absorb at least a portion of the impact of mobile device when mobile device is dropped as taught by Moon (paragraph 29). 

Regarding claim 2, Poon in view of Moon discloses the apparatus of claim 1.
 Poon further discloses wherein the digital device protective case includes the front bumper (figures 1A and 2A-2B, a front shell 400; paragraphs 0032 and 0036).

Regarding claim 3, Poon in view of Moon discloses the apparatus of claim 1.
Poon further discloses wherein the digital device protective case includes the back bumper (figures 1B and 2A-2B, a back shell pad 800; paragraphs 0031 and 0044).

Regarding claim 4, Poon in view of Moon discloses the apparatus of claim 1.
Although Poon does not explicitly  disclose wherein the front bumper includes thermoplastic polyurethane (TPU), Poon disclose “…front  shell 400 may be formed of any suitable material” (paragraph 0036). Since Poon teaches the front bumper (i.e., the front  shell 400) can be formed of any suitable material, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make the front bumper (i.e., the front  shell 400)  of Poon includes thermoplastic polyurethane (TPU) by the choice of material design preference.

Regarding claim 5, Poon in view of Moon discloses the apparatus of claim 1.
Although Poon does not explicitly  disclose wherein the rigid outer shell includes a rigid setting plastic including polycarbonate, Poon disclose “…back  portion 300 may be formed of any suitable material” (paragraphs 0033 and 0044). Since Poon teaches the rigid outer shell (i.e., the  bottom shell 700) can be formed of any suitable material, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make the front bumper (i.e., the  bottom shell 700) of Poon includes a rigid setting plastic including polycarbonate by the choice of material design preference.

Regarding claim 6, Poon in view of Moon discloses the apparatus of claim 1.
Poon does not disclose wherein the digital device protective case includes a plurality of bumper cushion corners made of flexible materials 
Moon discloses a digital device protective case includes a plurality of bumper cushion corners made of flexible materials (paragraph 0030).

Regarding claim 7, Poon in view of Moon discloses the apparatus of claim 1.
Poon further discloses wherein the tempered glass front face includes cutouts to access digital device features including a speaker and microphone (1A and 2A-2B, apertures 440, 450 and an opening 510; paragraphs 0034 and 0037).

Regarding claim 8, Poon in view of Moon discloses the apparatus of claim 1.
Poon further discloses wherein the front bumper is made of at least one suitable protective case material including flexible plastic, flexible rubber material, a rigid setting plastic, tempered glass, a metal (paragraph 0036, the front bumper (i.e., the front shell 400) can be formed of any suitable material).

Regarding claim 9, Poon in view of Moon discloses the apparatus of claim 1.
Poon further discloses wherein the back bumper is made of at least one suitable protective case material including flexible plastic, flexible rubber material, a rigid setting plastic, tempered glass, a metal (paragraph 0044, the back bumper (i.e., the back shell pad  800) can be formed of any suitable material).

Regarding claim 21, Poon discloses an apparatus (figures 1A-2B, a protective case 100), comprising: a digital device protective case (figures 1A-2B, a protective case 100; paragraphs 0029-0031);
a front bumper of the protective case (figures 1A and 2A-2B, a left, right, top  and bottom sides of a front shell 400; paragraphs 0031-0032 and 0036);
a back bumper of the protective case (figures 1B and 2A-2B, a back shell pad 800; paragraphs 0031 and 0044); a rigid outer shell coupled to the back bumper (figures 2A-2B, a bottom shell 700; paragraph 0044); a tempered glass front face configured for coupling to the front bumper (figures 2A-2B, a transparent touchscreen panel 500; paragraph 0038); wherein the tempered glass front face includes cutouts to access digital device features including a speaker and microphone (1A and 2A-2B, apertures 440, 450 and an opening 510; paragraphs 0034 and 0037); and a tempered glass back face configured for coupling to the back bumper (paragraph 0031). Although Poon does not explicitly disclose the front bumper and the back bumper of the protective case made of flexible plastic and the rigid outer shell having a hybrid combination of materials, Poon discloses the front bumper and the back bumper of the protective case made of flexible plastic and the rigid outer shell can be formed of any suitable material (paragraphs 0036, 0040 and 0044). Since Poon teaches the front bumper (i.e., the front shell 400), the back bumper (i.e., the back shell pad 800) and the rigid outer shell (i.e., the bottom shell 700) can be formed of any suitable material, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make the front bumper (i.e., the front shell 400), the back bumper (i.e., the back shell pad 800) of the protective case made of flexible plastic and the rigid outer shell (i.e., the bottom shell 700) to have a hybrid combination of materials by the choice of material design preference.
Poon does not disclose a plurality of bumper cushion corners made of a clear flexible rubber configured to protrude at the corners for cushioning protection.
Moon discloses a plurality of bumper cushion corners made of a clear flexible rubber configured to protrude at the corners for cushioning protection (figures 3-5, a bumper cushion 24; paragraphs 0027-0030).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of bumper cushion in mobile device cover of Moon into the mobile device cover of Poon  in order to  absorb at least a portion of the impact of mobile device when mobile device is dropped as taught by Moon (paragraph 29). 

Regarding claim 22, and as applied to the claim 21 above, claim 22 is similar in scope to the claim 4 and thus the rejection to claim 4 hereinabove is also applicable to claim 22.

Regarding claim 23, and as applied to the claim 21 above, claim 23 is similar in scope to the claim 5 and thus the rejection to claim 5 hereinabove is also applicable to claim 23.

Regarding claim 24, and as applied to the claim 21 above, claim 24 is similar in scope to the claim 8 and thus the rejection to claim 8 hereinabove is also applicable to claim 24.

Regarding claim 25, Poon in view of Moon discloses the apparatus of claim 21. Poon does not disclose wherein the plurality of protruding bumper corners made of a clear flexible rubber including clear thermoplastic polyurethane (TPU).
Moon discloses the plurality of protruding bumper corners made of a clear flexible rubber including clear thermoplastic polyurethane (TPU) (paragraph 0030).

Regarding claim 26,  Poon discloses an apparatus (figures 1A-2B, a protective case 100), comprising:
a digital device protective case (figures 1A-2B, a protective case 100; paragraphs 0029-0031); a front bumper of the protective case (figures 1A and 2A-2B, a left, right, top  and bottom sides of a front shell 400; paragraphs 0031-0032 and 0036); a back bumper of the protective case (figures 1B and 2A-2B, a back shell pad 800; paragraphs 0031 and 0044); a rigid outer shell coupled to the back bumper (figures 2A-2B, a bottom shell 700; paragraph 0044); a tempered glass front face configured for coupling to the front bumper (figures 2A-2B, a transparent touchscreen panel 500; paragraph 0038); and
a tempered glass back face configured for coupling to the back bumper (paragraph 0031);wherein the tempered glass back face includes cutouts for a camera, speaker and microphone(1A and 2A-2B, apertures 440, 450 and an opening 510; paragraphs 0034 and 0037). Although Poon does not explicitly disclose the front bumper and the back bumper of the protective case made of flexible plastic and the rigid outer shell having a hybrid combination of materials, Poon discloses the front bumper and the back bumper of the protective case made of flexible plastic and the rigid outer shell can be formed of any suitable material (paragraphs 0036, 0040 and 0044). Since Poon teaches the front bumper (i.e., the front shell 400), the back bumper (i.e., the back shell pad 800) and the rigid outer shell (i.e., the bottom shell 700) can be formed of any suitable material, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make the front bumper (i.e., the front shell 400), the back bumper (i.e., the back shell pad 800) of the protective case made of flexible plastic and the rigid outer shell (i.e., the bottom shell 700) to have a hybrid combination of materials by the choice of material design preference.
Poon does not disclose a plurality of bumper cushion corners made of a clear flexible rubber configured to protrude at the corners for cushioning protection.
Moon discloses a plurality of bumper cushion corners made of a clear flexible rubber configured to protrude at the corners for cushioning protection (figures 3-5, a bumper cushion 24; paragraphs 0027-0030).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of bumper cushion in mobile device cover of Moon into the mobile device cover of Poon  in order to  absorb at least a portion of the impact of mobile device when mobile device is dropped as taught by Moon (paragraph 29). 

Regarding claim 27, and as applied to the claim 26 above, claim 27 is similar in scope to the claim 25 and thus the rejection to claim 25 hereinabove is also applicable to claim 27.

Regarding claim 28, and as applied to the claim 26 above, claim 28 is similar in scope to the claim 9 and thus the rejection to claim 9 hereinabove is also applicable to claim 28.

Regarding claim 29, and as applied to the claim 26 above, claim 29 is similar in scope to the claims 4 and 22 and thus the rejection to claims 4 and 22 hereinabove is also applicable to claim 29.

Regarding claim 30, and as applied to the claim 26 above, claim 30 is similar in scope to the claims 5 and 23 and thus the rejection to claims 2 and 24 hereinabove is also applicable to claim 30.

4.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poon (U.S. Patent Pub. # US 2018/0191392 A1) in view of Moon (U.S. Patent Pub. # US 2015/0331456 A1) further in view of Probst (U.S. Patent Pub. # US 2016/0095241 A1).
Regarding claim 10, Poon in view of Moon discloses the apparatus of claim 1.
Poon in view of Moon does not disclose wherein the front bumper and back bumper includes a glue ledge for coupling a tempered glass using a glue or adhesive.
Probst discloses a bumper includes a glue ledge for coupling a tempered glass using a glue or adhesive (figures 1-2, an adhesive layer 102; paragraphs 0054 and 0079-0077, the bumper (i.e.,   border 100) includes a glue ledge (i.e., the adhesive layer 102) for coupling a tempered glass using a glue or adhesive)
 Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed modify Poon in view of Moon in view of the teachings of Probst to incorporate a glue ledge in the front bumper and back bumper for coupling a tempered glass using a glue or adhesive by design preference in order to secure the electronic device held therein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649